               Case 1:18-cv-12306-CM Document 162 Filed 08/22/19 Page 1 of 1



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                  DIANE L. HOUK
ANDREW G. CELLI, JR.                                                                            JESSICA CLARKE
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                      ALISON FRICK
EARL S. WARD                                         10TH FLOOR                                DAVID LEBOWITZ
                                             NEW YORK, NEW YORK 10020                          DOUGLAS E. LIEB
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                              ALANNA KAUFMAN
                                                TEL: (212) 763-5000                           EMMA L. FREEMAN
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                             DAVID BERMAN
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                              ASHOK CHANDRAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO

                                                              August 22, 2019

    By ECF

    The Honorable Colleen McMahon
    Chief United States District Judge
    Southern District of New York
    New York, New York 10007

                     Re:   Washington et al. v. City of New York et al., No. 18-CV-12306

    Your Honor:

                    The parties have reached agreement in principle on a settlement of this case and
    are in the process of finalizing a term sheet, which is subject to the approval of the Albany
    County Legislature.

                   We therefore jointly request that the existing stay of the action be extended for an
    additional 30 days until from September 23, 2019, subject to further additional extensions if the
    Legislature has not acted by that time, and that all discovery deadlines and deadlines to answer
    be adjourned sine die. The parties also respectfully request that the Court refrain from issuing a
    30-day order of dismissal unless and until the Legislature has approved the proposed settlement
    terms.


                                                              Respectfully submitted,

                                                                         /s/

                                                              Douglas E. Lieb

    c.      All counsel of record (by ECF)
